PER CURIAM.
We find competent substantial evidence to support the deputy commissioner’s order with one minor exception. The deputy awarded compensation for nursing services to claimant’s wife for periods extending to September 29, 1982, when “claimant reached substantial recovery”. Claimant reached maximum medical improvement on September 22, 1982, therefore the award is modified to terminate such benefits on September 22, 1982, but in all other respects it is affirmed.
WENTWORTH, J., and GUYTE P. McCORD, Jr., (Retired), Associate Judge, concur.
MILLS, J., concurs in part and dissents in part, with written opinion.